Oliver, Chief Judge:
Tbe above-enumerated appeal for reap-praisement has been submitted for decision upon stipulation of counsel reading, so far as pertinent, as follows:
IT IS HEREBY STIPULATED AND AGREED by and between tbe respective parties hereto that tbe merchandise involved in tbe appeal for reappraisement enumerated in Schedule “A,” attached hereto and made a part hereof, consists of birch plywood exported from Finland in tbe year 1953, and that tbe merchandise described in Schedule “A” is properly valued on tbe basis of Export Value, as defined in Section 402(d) of tbe Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the merchandise and tbe issues involved in tbe above designated appeal for reappraisement are tbe same in all material respects as those involved in United States v. Plywood & Door Manufacturers Corporation, A.R.D. No. 133, and that tbe record in the cited case may be incorporated in tbe record herein.
IT IS FURTHER STIPULATED AND AGREED that tbe value or tbe price of tbe merchandise described in Schedule “A,” hereto annexed, at tbe time of exportation of such merchandise, was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported, in the usual whole*347sale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States, was the values set forth in Column “4” of Schedule “A,” packed, less the pro rated amounts of the non-dutiable charges set forth directly after the description of the merchandise in said reappraisement case set forth in Schedule “A.”
On the agreed facts and following the decision in the cited case, I find that export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the values of the plywood here involved, which is described in schedule “A,” attached hereto, and that such value is as set forth in column 4 of said schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth in schedule “A” directly after the description of the merchandise.
Judgment will issue accordingly.